DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ljung (WO 2020/013751 A1).
In regards to claim 1: Ljung teaches a tracked vehicle (V), comprising: 
a vehicle body (5); 
a suspension (Page 6 line 14, Figure 5 references 6) coupled with the vehicle body, the suspension being constructed and arranged to control movement of the vehicle body using tracks (Page 6 lines 11-15); 
a set of suspension protectors (Figure 5 right and left references 100), each suspension protector coupling with the vehicle body (100 is indirectly coupled to the vehicle body via hub H and axis X1 and X2 of tension wheel 2) and being disposed a predefined distance from a respective wheel (2) of the suspension to deflect debris thrown from the respective wheel and a respective track away from a respective set of suspension components of the suspension (Page 9 lines 1-4).
In regards to claim 2: The tracked vehicle of claim 1 is taught by Ljung. Ljung further teaches wherein the suspension includes: 
a left track assembly (T1) having a left track (4) and a set of left wheels (1, 2, and 3) controlling the left track, and 
a right track assembly (T2) having a right track (4) and a set of right wheels (1, 2, and 3) controlling the right track; and 
wherein the set of suspension protectors includes: 
a left suspension protector (Left 100) mounted to a left wall of the vehicle body (Mounted via X1 to left wall of body 5, See figure 5), the left suspension protector being separated from a particular left wheel of the left track assembly to deflect debris thrown from the particular left wheel and the left track away from a portion of the left track assembly (See space between 100 and wheel 2 where debris is deflected and removed), and 
a right suspension protector (Right 100) mounted to a right wall of the vehicle body (Mounted via X2 to right wall of body 5, see figure 5), the right suspension protector being separated from a particular right wheel of the right track assembly to deflect debris thrown from the particular right wheel and the right track away from a portion of the right track assembly (See space between 100 and wheel 2 where debris is deflected and removed).
In regards to claim 3: The tracked vehicle of claim 2 is taught by Ljung. Ljung further teaches wherein the particular left wheel is a left drive sprocket that drives the left track (Abstract, “At least one of the front wheel (1) and rear wheel (2) is a drive wheel”. 
In regards to claim 4: The tracked vehicle according to claim 2 is taught by Ljung. Ljung further teaches wherein the left suspension protector includes a left deflector plate (110) and a left bracket (140) that mounts the left deflector plate to the vehicle body (Attached to vehicle body through wheel hub and axis X1 via 160, J, and B2);
wherein the left track rotates around the left deflector plate (See Figure 2);
wherein the right suspension protector includes a right deflector plate (110) and a right bracket (140) that mounts the right deflector plate to the vehicle body (Attached to vehicle body through wheel hub and axis X1 via 160, J, and B2); and wherein the right track rotates around the left deflector plate (See Figure 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ljung in view of Collins (US 4830439).
In regards to claim 5: The tracked vehicle of claim 4 is taught by Ljung. Ljung further teaches wherein the left deflector plate (110) fastens to the left bracket (140) and the right deflector plate (110) fastens to the right bracket (140) (Page 14 lines 14-17). 
Ljung does not explicitly teach hardware to enable replacement of the deflector plates. However, Collins teaches hardware (47) to allow for detachable mounting of a scraper bar attachment to effect normal maintenance functions (Column 4 lines 35 and 36). Therefore, it would have been obvious to one of ordinary skill in the art to attach the deflector plates to the brackets of Ljung using hardware as in Collins to allow maintenance, including replacement, to be performed on the deflector plates thereby increasing the longevity of the system and decreasing the cost of maintenance over time. 
In regards to claim 6: The tracked vehicle of claim 4 is taught by Ljung. Ljung does not teach a set of replacement plates constructed and arranged to replace the left deflector plate and the right deflector plate. However, Collins teaches a set of replacement plates (30) capable of replacing the left and right deflector plates to allow for detachment and related maintenance (Abstract lines 18-20). Therefore, it would have been obvious to one of ordinary skill in the art to provide the vehicle of Ljung with replacement plates as in Collins that can be attached and detached as needed for maintenance purposes so as to increase the usability and efficiency when working on the vehicle. 
In regards to claim 7: The tracked vehicle as in claim 6 is taught by Ljung in view of Collins. The combination further teaches wherein each of the left deflector plate and the right deflector plate has a first geometry (See Figure 3A of Ljung) to deflect a first type of debris away; and
wherein each of the set of replacement plates has a second geometry (See geometry of 30 of Collins) to deflect a second type of debris, the second geometry being different from the first geometry. Examiner notes that any geometry would be capable of deflecting multiple types of debris such as dirt, sand, rocks, snow, or ice to an extent depending on placement of the structure and where the debris is coming from among other factors.  
In regards to claim 8: The tracked vehicle as in claim 7 is taught by Ljung in view of Collins. The combination fails to teach wherein each of the left deflector plate and the right deflector plate has a V-shaped cross-section to define the first geometry; and
wherein each of the set of replacement plates has a non-V-shaped cross-section to define the second geometry. 
However, the combination does teach wherein the replacement plates have a V-shaped geometry (30 of Collins) and wherein the left and right deflector plates have a non-V-shaped geometry (Figure 3A of Ljung).
Furthermore: 
"[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96. See MPEP 2141 Section I. 
In the instant case, the combination teaches two geometries of plates (one V-shaped and one non-V-shaped). Each geometry performs the function it has been known to perform so whether the replacement plates or the original plates are placed on the vehicle the result yielded would be no more than one would expect from such an arrangement. Therefore, the combination is considered obvious. 
In regards to claim 9: The tracked vehicle as in claim 4 is taught by Ljung. Ljung does not teach wherein each bracket extends horizontally from a wall of the vehicle body. However, Collins teaches a bracket (TD) that extends horizontally from a wall of the vehicle body (See Figure 1) to “form a convenient strategically located stationary structural member or frame appendage for attachment of the subject scraper bar assembly SB. To facilitate the aforementioned detachable mounting” (Column 4 lines 61-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the bracket horizontally from a wall of the vehicle body as in Collins to “form a convenient strategically located stationary structural member or frame appendage for attachment of the subject scraper bar assembly SB. To facilitate the aforementioned detachable mounting” thereby increasing the versatility of the vehicle and the stability of the attachment of the bracket and plates. 
In regards to claim 10: The tracked vehicle as in claim 4 is taught by Ljung. Ljung does not teach wherein each deflector plate includes a seam, a first flat section extending away from the seam, and a second flat section extending away from the seam to provide the deflector plate with a V-shaped cross-section. However, Collins teaches a deflector plate (30) including a seam (seam between 50 and 40), a first flat section (50) extending away from the seam, and a second flat section (40) extending away from the seam to provide the deflector plate with a V-shaped cross-section “to laterally deflect the scraped-off mud or debris away from the track paths” (Abstract lines 16-18).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflector plate of Ljung to be the shape of the plate of Collins to laterally deflect the scraped-off mud or debris away from the track paths thereby protecting the track and inner components from damage and increasing the longevity of the track system. 
In regards to claim 13: Ljung teaches a suspension protector (100) for a tracked vehicle (V), the suspension protector comprising: 
a deflector plate (110);
a bracket (140, Attached to vehicle body through wheel hub and axis X1 via 160, J, and B2) constructed and arranged to couple with a vehicle body of the tracked vehicle; and 
the deflector plate defining a profile to reside at a predefined distance from a wheel of a suspension of the tracked vehicle to deflect debris thrown from the wheel and a track away from a set of suspension components (6) of the suspension when the deflector plate is fastened to the bracket and the bracket is coupled to the vehicle body (See space between 100 and wheel 2 where debris is deflected and removed).
Ljung does not explicitly teach hardware constructed and arranged to fasten the deflector plate to the bracket.  However, Collins teaches hardware (47) to allow for detachable mounting of a scraper bar attachment to effect normal maintenance functions (Column 4 lines 35 and 36). Therefore, it would have been obvious to one of ordinary skill in the art to attach the deflector plates to the brackets of Ljung using hardware as in Collins to allow maintenance, including replacement, to be performed on the deflector plates thereby increasing the longevity of the system and decreasing the cost of maintenance over time. 
In regards to claim 14: The tracked vehicle of claim 13 is taught by Ljung in view of Collins. The combination does not teach a replacement plate constructed and arranged to replace the deflector plate. However, Collins teaches a replacement plate (30) capable of replacing the deflector plate to allow for detachment and related maintenance (Abstract lines 18-20). Therefore, it would have been obvious to one of ordinary skill in the art to provide the vehicle of Ljung with replacement plates as in Collins that can be attached and detached as needed for maintenance purposes so as to increase the usability and efficiency when working on the vehicle. 
In regards to claim 15: The tracked vehicle as in claim 14 is taught by Ljung in view of Collins. The combination further teaches wherein the deflector plate has a first geometry (See Figure 3A of Ljung) to deflect a first type of debris away; and
wherein the replacement plates has a second geometry (See geometry of 30 of Collins) to deflect a second type of debris, the second geometry being different from the first geometry. Examiner notes that any geometry would be capable of deflecting multiple types of debris such as dirt, sand, rocks, snow, or ice to an extent depending on placement of the structure and where the debris is coming from among other factors.  
In regards to claim 16: The tracked vehicle as in claim 15 is taught by Ljung in view of Collins. The combination fails to teach wherein the deflector plate has a V-shaped cross-section to define the first geometry; and
wherein the replacement plate has a non-V-shaped cross-section to define the second geometry. 
However, the combination does teach wherein the replacement plate has a V-shaped geometry (30 of Collins) and wherein the deflector plate has a non-V-shaped geometry (Figure 3A of Ljung).
Furthermore: 
"[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96. See MPEP 2141 Section I. 
In the instant case, the combination teaches two geometries of plates (one V-shaped and one non-V-shaped). Each geometry performs the function it has been known to perform so whether the replacement plates or the original plates are placed on the vehicle the result yielded would be no more than one would expect from such an arrangement. Therefore, the combination is considered obvious. 
In regards to claim 17: The tracked vehicle as in claim 13 is taught by Ljung in view of Collins. The combination does not teach wherein the deflector plate includes a seam, a first flat section extending away from the seam, and a second flat section extending away from the seam to provide the deflector plate with a V-shaped cross-section. However, Collins teaches a deflector plate (30) including a seam (seam between 50 and 40), a first flat section (50) extending away from the seam, and a second flat section (40) extending away from the seam to provide the deflector plate with a V-shaped cross-section “to laterally deflect the scraped-off mud or debris away from the track paths” (Abstract lines 16-18).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflector plate of Ljung in view of Collins to be the shape of the plate of Collins to laterally deflect the scraped-off mud or debris away from the track paths thereby protecting the track and inner components from damage and increasing the longevity of the track system. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Ljung. Collins teaches a method of protecting components of a tracked vehicle, the method comprising: coupling a bracket (50) to a vehicle body of a tracked vehicle (V, see figure 1 where 50 is coupled to vehicle body through TD at weld spot 52); aligning a deflector plate (40) with the bracket; and while the deflector plate is assigned with the bracket, fastening the deflector plate to the bracket using hardware (47, examiner notes that the hardware can not be fastened into place unless the bracket (50) and deflector plate (40) are aligned.), the deflector plate residing at a predefined distance from a wheel (S) of the tracked vehicle to deflect debris thrown from the wheel and a track away from components of the track system (Abstract). 
Collins fails to teach that the deflector plate is protecting suspension components of the vehicle. However, Ljung teaches a deflector plate (110) similarly placed behind a wheel for protecting suspension components (6) of a tracked vehicle to improve movability and comfort of the vehicle and reduce ingestion of undesired material from the ground (Page 8 line 20-Page 9 line 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the deflector of Collins to also protect a track assembly with a suspension system as in Ljung to improve movability and comfort of the vehicle and reduce ingestion of undesired material from the ground (Page 8 line 20-Page 9 line 4 of Ljung) thereby increasing durability of the track system and allowing for a more comfortable user experience. 

Allowable Subject Matter
Claims 11,12, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 18 recite where the first and second flat sections of the deflector extend downward from the seam such that the seam is higher than the first and second edges. The prior art references of Ljung and Collins fail to teach this limitation set forth by the claims. Additionally, it would not have been obvious to one of ordinary skill in the art, nor would there have been motivation to modify Ljung or Collins to face in a downward direction. Claims 12 and 19 are also found to contain allowable subject matter due to their dependence from claims 11 and 18 respectively. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boivin (US 2013/0221738 A1) teaches a track assembly with deflectors. Breton (US 2008/0150355 A1) teaches a snow and debris deflector for a track system similarly placed behind the drive wheel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611